
	

113 HR 2670 IH: Openness in Political Expenditures Now Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2670
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Cartwright (for
			 himself, Mr. Grayson,
			 Mr. Brady of Pennsylvania,
			 Mr. Fattah,
			 Mr. Sires,
			 Mr. Enyart,
			 Mr. Yarmuth,
			 Mr. O’Rourke,
			 Ms. Loretta Sanchez of California,
			 Mr. Andrews,
			 Mr. Clyburn,
			 Mr. Vargas,
			 Mr. Ellison,
			 Mr. DeFazio,
			 Mr. Cohen,
			 Mr. Cicilline,
			 Mr. Engel,
			 Mr. Grijalva,
			 Mr. Tonko,
			 Mr. Gene Green of Texas, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require corporations and labor organizations to disclose to their shareholders
		  or members the amounts disbursed for certain political activity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Openness in Political Expenditures Now
			 Act or the OPEN
			 Act.
		2.Disclosure by
			 corporations and labor organizations to shareholders and members of
			 disbursements for political activity
			(a)Disclosure
			 requiredTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following new section:
				
					325.Disclosures by
				Corporations and Labor Organizations to Shareholders and Members of Information
				on Disbursements for Certain Political Activity
						(a)Including
				information in regular periodic reports
							(1)In
				generalA corporation which
				submits regular, periodic reports to its shareholders and a labor organization
				which submits regular, periodic reports to its members shall include in each
				such report, in a clear and conspicuous manner, the information described in
				paragraph (2) with respect to the disbursements made by the corporation or
				labor organization for covered political activity during the period covered by
				the report, but only if the amount of the disbursement made for such activity
				during the period covered by the report equals or exceeds the applicable
				threshold for the activity described in paragraph (3).
							(2)Information
				describedThe information described in this paragraph is, for
				each disbursement for covered political activity—
								(A)the date of the
				disbursement;
								(B)the amount of the
				disbursement;
								(C)in the case of a disbursement consisting of
				an independent expenditure or an electioneering communication, or in the case
				of a covered political activity described in subsection (c)(3), the name of the
				candidate identified in the independent expenditure or electioneering
				communication involved, the Commission ID assigned to the candidate, and the
				office sought by the candidate; and
								(D)in the case of a
				covered political activity described in subsection (c)(4), the identification
				of the association or organization to whom the disbursement was made, and the
				Commission ID (if any) assigned to the association or organization.
								(3)Applicable
				threshold for disclosureFor purposes of paragraph (1), the
				applicable threshold with respect to a disbursement for covered
				political activity during a period covered by a report is as follows:
								(A)In the case of covered political activity
				consisting of an independent expenditure, $250.
								(B)In the case of
				covered political activity consisting of an electioneering communication or a
				communication described in subsection (c)(3), $10,000.
								(C)In the case of
				covered political activity consisting of a payment described in subsection
				(c)(4), the amount of the limitation on contributions which is in effect under
				section 315(a)(1)(C) as of the last day of the period.
								(b)Submission of
				Statement to Commission
							(1)Submission of
				statementIf a corporation or labor organization includes
				information in a report pursuant to this section, at the time the corporation
				or labor organization submits the report to its shareholders or members, the
				corporation or labor organization shall file a statement with the Commission
				consisting of the information included in the report pursuant to this
				section.
							(2)Hyperlink to
				information
								(A)Requiring
				posting of hyperlinkIf a
				corporation or labor organization maintains an Internet site, the corporation
				or labor organization shall post on such Internet site a hyperlink from its
				homepage to the location on the Internet site of the Commission which contains
				the statement filed by the corporation or labor organization under paragraph
				(1).
								(B)Deadline;
				duration of postingThe corporation or labor organization shall
				post the hyperlink described in subparagraph (A) not later than 24 hours after
				the Commission posts the statement filed by the corporation or labor
				organization under paragraph (1) on the Internet site of the Commission, and
				shall ensure that the hyperlink remains on the Internet site of the corporation
				or labor organization until the expiration of the 1-year period which begins on
				the date of the election with respect to which the disbursements included in
				the statement are made.
								(c)Covered
				Political Activity DefinedIn this section, the term
				covered political activity means each of the following:
							(1)An independent
				expenditure (as defined in section 301(17)).
							(2)An electioneering
				communication (as defined in section 304(f)(3)).
							(3)A communication
				which would be treated as an electioneering communication under section
				304(f)(3) if the communication had been a broadcast, cable, or satellite
				communication.
							(4)The payment of
				dues or other amounts to a trade association or to a section 501(c)(4)
				organization.
							(d)Other
				DefinitionsIn this section, the following definitions
				apply:
							(1)The term corporation means any
				corporation which is subject to section 316(a).
							(2)The term
				labor organization has the meaning given such term in section
				316.
							(3)The term section 501(c)(4)
				organization means any organization described in paragraph (4) of
				section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under
				section 501(a) of such
				Code.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to reports described in section 325(a)(1) of the Federal Election
			 Campaign Act of 1971 (as added by subsection (a)) which are filed after the
			 expiration of the 90-day period which begins on the date of the enactment of
			 this Act.
			3.Limitation on engaging
			 in covered political activities by social welfare organizations
			(a)In
			 generalSection 501(c)(4) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(C)(i)Subparagraph (A) shall
				not apply to an entity for a taxable year if the total expenditures of such
				entity for the taxable year for covered political activity exceed the lesser
				of—
							(I)10
				percent of the total expenditures of such entity for the taxable year,
				or
							(II)$10,000,000.
							(ii)Subparagraph (A) shall not apply to an
				entity for a taxable year unless its governing instrument includes provisions
				the effects of which are to prohibit the expenditures of the entity for a
				covered political activity from exceeding the threshold specified in clause
				(i).
						(iii)For purposes of this subparagraph, the term
				covered political activity means—
							(I)any activity described in paragraphs (1)
				through (3) of section 325(c) of the Federal Election Campaign Act of 1971;
				and
							(II)any
				payment by the entity to any other entity described in this paragraph or to an
				organization described in paragraph (6) which the payor entity knows, or has
				reason to know, will be used directly or indirectly by the payee entity or
				organization for any activity referred to in subclause (I).
							(iv)Clause (i) shall not apply for a taxable
				year for which the 10 percent threshold specified in clause (i)(I) is exceeded
				by not more than a de minimis amount if the Secretary determines that the
				reason for exceeding the threshold was not willful and is due to reasonable
				cause.
						(v)The Secretary shall prescribe such
				regulations as may be necessary or appropriate to prevent the avoidance of
				clause (i), including regulations relating to a direct or indirect transfer of
				all or part of the assets of an entity to an entity controlled (directly or
				indirectly) by the same person or persons who control the transferor
				entity.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		
